Citation Nr: 0202142	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  94-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  That decision denied service connection for the 
cause of the veteran's death.  In November 1996, the Board 
remanded this appeal to the RO to obtain private treatment 
records and medical opinions from Dr. R. Weiss and Dr. P. 
Zorsky and to issue an additional supplemental statement of 
the case that included a summary of the reasons for such 
decision as well as the appropriate laws and regulations to 
include 38 C.F.R. §§ 3.309 and 3.307(a)(6).  In November 
1998, the Board remanded this appeal to the RO to obtain 
medical records from Dr. P. Zorsky.  In July 2000 the Board 
remanded this appeal to the RO to obtain an opinion from a VA 
oncologist or other appropriate physician as to the prospects 
for the existence of an etiological relationship between the 
veteran's inservice exposure to Agent Orange and the disease 
process that resulted in the veteran's death.  The physician 
was specifically requested to address the December 1998 
statement from Dr. Weiss that concludes that it is highly 
likely that the acute leukemia that resulted in the veteran's 
death could have been caused by exposure to pesticides in 
Vietnam.

The Board notes that the only issue currently on appeal is 
whether the cause of the veteran's death is related to 
service.  The issue of the appellant's ongoing entitlement to 
benefits as a result of the Board's determination is not 
currently on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran died in January 1993.  The cause of death was 
certified as liver failure due to or as a consequence of 
veno-occlusive diseases due to or as a consequence of 
allogenic bone marrow transplant/syngeneic due to or as a 
consequence of acute lymphoblastic leukemia.

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.

4.  Acute lymphocytic leukemia is not presumptively 
recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.

5.  The evidence reasonably shows a causal connection between 
the veteran's acute lymphocytic leukemia that resulted in the 
veteran' death and exposure to herbicide agents used in 
Vietnam.


CONCLUSION OF LAW

The veteran's cause of death was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the appellant informed her 
of the information and evidence needed to substantiate her 
claim for service connection for the cause of the veteran's 
death and complied with the VA's notification requirements.  
The RO supplied the appellant with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical and personnel records, private treatment records from 
1992 and 1993, the veteran's death certificate, a December 
1998 letter from Dr. R. Weiss, a November 2000 statement from 
a VA physician,  and the appellant's statements and testimony 
before a hearing officer at a hearing held at the RO in April 
1994.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The available service personnel records indicate that the 
veteran had active service from April 1968 to April 1970.  
Those records also reflect that the veteran had eleven months 
and twenty-one days of foreign and/or sea service.  Awards, 
decorations and medals received by the veteran include the 
Purple Heart and the Bronze Star with V Device.  The 
veteran's service medical records do not refer to complaints 
of or treatment for any liver or vascular disorders or 
leukemia.  The November 1969 separation examination included 
notations that the veteran's vascular system and endocrine 
system were normal.

Private treatment records dated from June 1992 to January 
1993 indicated that the veteran was treated for several 
conditions.  A June 1992 report from Atlantic Family Practice 
noted that the veteran presented with a chief complaint of 
weakness, fatigue and easy bruisability with symptoms 
developing over the previous 30 days.  No definitive 
diagnosis was made and hospital admission was recommended.  A 
July 1992 consultation report from the Halifax Medical Center 
noted that the veteran was a medic in Vietnam between 1968 
and 1969 and had exposure to a number of chemicals that were 
used for exfoliation.  The examiner indicated his belief that 
the veteran had lymphoid leukemia.

An August 1992 discharge summary from the Halifax Medical 
Center also noted, as to history, that the veteran was a 
medic in Vietnam between 1968 and 1969 and had exposure to a 
number of chemicals which were used as defoliants.  The 
report indicated that the veteran was diagnosed with acute 
lymphocytic leukemia, non-Burkitt's type.  The principal 
diagnosis included acute lymphocytic leukemia, probably in 
remission following induction chemotherapy; status post 
induction chemotherapy; status post septicemia with 
staphylococcus aureus; severe, life-threatening cellulitis, 
right arm requiring incision and drainage; and status post 
Infuse-a-port placement.  An October 1992 discharge summary 
indicated principal diagnoses of status post high dose "Ara-
C"; acute lymphocytic leukemia in probable remission and 
radiation recall involving the scalp.  A November 1992 
interim note from the H. Lee Moffitt Cancer Center and 
Research Institute noted that the veteran was admitted in 
November 1992 for allogenic bone marrow transplantation.  A 
December 1992 bone marrow discharge summary indicated final 
diagnoses of acute lymphocytic leukemia, febrile neutropenia, 
allergic reaction secondary to unspecified medication and 
elevated liver function tests, work-up in progress with 
unknown diagnosis.

A January 1993 discharge summary from the H. Lee Moffitt 
Cancer Center and Research Institute noted that the veteran 
was admitted in December 1992 for increasing diffuse pains 
all over his body, mainly in the right upper quadrant, 
weakness and a low grade temperature.  The veteran was found 
to have very abnormal liver function tests.  It was noted 
that the veteran's course in the hospital was complicated by 
development of fulminant hepatitis with portal hypertension, 
and development of ascites and pleural effusion.  His course 
was also complicated by adynamic ileus, which was never 
resolved.  The veteran also developed acute renal failure, 
which was treated with continuous arteriovenous 
hemofiltration and dialysis.  It was reported that, finally, 
the veteran's course was complicated by a pulmonary 
hemorrhage, which was the terminal event prior to his death.  
The final diagnoses were acute lymphocytic leukemia, status 
post syngeneic bone marrow transplantation from the veteran's 
brother and admission for fulminant hepatitis with signs of 
hepatic failure, respiratory failure and portal hypertension.  
A January 1993 pathological report, as to the veteran's 
liver, indicated a diagnosis of veno-occlusive disease, 
severe, with central lobular hemorrhagic necrosis.

The veteran's January 1993 death certificate indicated that 
he succumbed to liver failure due to or as a consequence of 
veno-occlusive disease due to or as a consequence of 
allogenic bone marrow transplant/syngeneic due to or as a 
consequence of acute lymphoblastic leukemia.

At an April 1994 hearing held at the RO before a hearing 
officer, the appellant testified that the veteran had 
commented that he was exposed to Agent Orange during service.  
She stated that, after service, the veteran had symptoms such 
as hair falling out in patches in the back.  The appellant 
indicated that the veteran was diagnosed with leukemia in 
June 1992.  She also stated that the veteran's physician, Dr. 
Weiss, told her that he could state that there might be a 
connection between the veteran's leukemia and his exposure to 
Agent Orange, but that he would have to consider research 
materials.

A December 1998 statement from Dr. Weiss reported that he 
first treated the veteran in July 1992 when he was found to 
have acute lymphocytic leukemia.  Dr. Weiss stated that the 
veteran was treated with chemotherapy and entered a 
remission.  It was noted that the veteran then underwent a 
bone marrow transplant and subsequently died of complications 
related to the transplantation.  Dr. Weiss specifically 
stated that:

In reviewing the literature on veterans 
who had been exposed to pesticides in 
Vietnam, there is an increased instance 
of non-Hodgkin's lymphoma.  Acute 
lymphocytic leukemia is not precisely 
non-Hodgkin's lymphoma, but both are 
malignancies of lymphoid cells, 
therefore, it is highly likely that the 
acute leukemia that resulted in [the 
veteran's] death, could have been caused 
by exposure to pesticides in Vietnam as 
these have been linked with the 
induction of lymphoid malignancies and 
acute leukemia, is in fact a lymphoid 
malignancy.  The difference between a 
lymphoma and acute lymphocytic leukemia 
is that a lymphoma primarily involves 
the lymph nodes and acute leukemia 
primarily involves the blood.  Both 
malignant cells are derived from 
lymphocytes and there is evidence which 
I am sure you are aware of that lymphoid 
malignancies are increased in 
individuals who have been exposed to 
pesticides, Agent Orange, etc., during 
the Vietnam era.  I think there are very 
few other malignancies that are 
associated with this exposure, but 
lymphoid malignancies are clearly one of 
them.  This information is readily 
available to you all based on previous 
studies.

A VA physician reviewed the veteran's claims file in November 
2000.  In his statement, the VA physician said:

Agent Orange is a pesticide that was 
used during the Vietnam War.  It has 
been published in multiple journals 
that Agent Orange may be a causative 
agent for several cancers including 
non-Hodgkin's lymphoma and Hodgkin's 
disease.  The literature on Agent 
Orange and acute leukemia, however, is 
very sparse.

Pesticides, in general, have been 
linked to childhood leukemias, namely 
acute lymphoblastic leukemia in 
multiple studies.  It should be noted 
that acute lymphoblastic leukemia is 
quite a rare disease in older 
population.  Thus, in general, acute 
lymphoblastic leukemia is considered to 
be a childhood type of leukemia.  In 
these studies that looked at pesticides 
and acute lymphoblastic leukemia, there 
seemed to be particular correlation 
when it was used in farms as opposed to 
communities, i.e. where the 
concentration on the pesticide would be 
quite high.  Thus, in my opinion, it is 
as likely as not that [the veteran] 
acquired acute lymphoblastic leukemia 
secondary to Agent Orange/pesticide 
exposure.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a malignant tumor, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following:  Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2001).

In 64 Federal Register 59232-59243 (November 2, 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicated that the claim is plausible or possible is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The cause of death of a veteran is considered to be due to a 
service-connected disability when such disability was either 
the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).







IV.  Analysis

Service connection may be established either through direct 
connection or presumptively.  In this instance, the veteran 
is not afforded a presumptive service connection because 
acute lymphocytic leukemia is not listed on the presumptive 
list found in 38 C.F.R. § 3.309(e).  However, that does not 
preclude the appellant from establishing direct service 
connection for the veteran's cause of death.

The December 1998 letter from Dr. Weiss states that it is 
highly likely that the veteran's acute leukemia, which 
resulted in his death, could have been caused by exposure to 
pesticides in Vietnam.  The November 2000 statement from the 
VA physician stated that it is as likely as not that the 
veteran's leukemia was a result of exposure to Agent Orange 
while in service.  Both statements directly attribute the 
veteran's acute leukemia to Agent Orange exposure.  In 
addition, the VA physician's November 2000 statement places 
the balance of the evidence in equipoise by indicating that 
it is as likely as not that the cause of the veteran's death 
was secondary to Agent Orange exposure.  As stated above, 
when the evidence is in relative equipoise as to the merits 
of an issue, then the benefit of the doubt in resolving the 
issue is to be given to the appellant.  See 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, the Board 
concludes that the cause of the veteran's death was incurred 
while in service.








ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

